 
Exhibit 10.5

 
Business Operation Agreement
 
This Business Operation Agreement (hereinafter referred to as “the Agreement”)
is signed by the following parties (hereinafter referred to as “the parties to
the Agreement”) in Beijing, China on Nov. 16, 2010:
 


 
Party A: Detian Yu Biotechnology (Beijing) Co. Limited
 
Registered address: A-807 North Star Century Center, 8 Beichen West Road,
Chaoyang District, Beijing
 
 
Party B: Beijing Jundaqianyuan Investment Management Co., Ltd.
 
Registered address: A-808 North Star Century Center, 8 Beichen West Road,
Chaoyang District, Beijing
 
 
Party C: Tian Wenjun
 
Identity Card No.:
 
 
Party D: Hao Jianming
 
Identity Card No.: 14240119740912343X
 
 
Party E: Yang Jianhui
 
Identity Card No.: 510321196401111437
 
 
Party F: Zhou Jianbin
 
Identity Card No.: 110108196812105473
 
 
Party G: Ren Li
 
Identity Card No.: 130502196302201518
 
 
Party H: Ren Yongqing
 
Identity Card No.: 14240119811206551X
 
 
Party I: Zhang Junde
 
Identity Card No.: 14240119711122481X
 
 
Party J: Wang Tao
 
Identity Card No.: 51030419710214152X
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
In view of:
 
1.
The Party A is a validly existing limited company legally established in
Beijing, China;

 
2.
The Party B is a validly existing limited company legally established in
Beijing, China;

 
3.
Party A and Party B have established business relationship by signing the
agreements of Exclusive Management and Consulting Service Agreement, Business
Cooperation Agreement, etc. Party B shall pay Party A various amounts thereof,
hence, Party B’s daily business activities will have a substantial influence on
its capability of paying corresponding amounts to Party A.

 
4.
Party C, Party D, Party E, Party F, Party G, Party H, Party I, Party J are
shareholders of Party B (collectively referred to as "Shareholders of the
Company".)

 
In view of this, the following agreement is reached by the parties to the
Agreement through friendly negotiation in the principle of equality and mutual
benefit.
 
1.
Non-action Obligation
 
Article 1 Duty of Omission. For guaranteeing that Party B perform the
obligations to Party A under the agreements between Party A and Party B, the
shareholders of the Company herein confirm and agree that Party B shall not
engage in any transactions which have material effects to the capital, business,
personnel, obligations, rights, or operation of the Company without prior
written consent by Party A or the third party designated by Party A, including
but not limited to the followings:

 
1.1
To do any activity that is beyond the company’s normal business scope or
operates the company’s business in a manner inconsistent with the past or in an
unusual way;

 
1.2
To borrow from or assume any debt to any third party;

 
1.3
Change or dismiss any Company’s director or dismiss and replace any Company’s
senior management personnel;

 
1.4
To sell to or gain from or dispose of in other way any assets or rights,
including but not limited to any intellectual property, with an amount over RMB
50,000 to any third party;

 
1.5
Supply guarantee to any third party or in any form based on Company’s assets or
intellectual property rights, or set up any other rights burden on Company’s
assets;

 
1.6
To amend company constitutions or change business scope of the Company;

 
1.7
Change Company’s normal business process or change any Company’s major internal
rules and regulations;

 
1.8
To transfer the rights and obligations hereunder to any third party;

 
1.9
Make major adjustment of Company’s business operation mode, marketing
strategies, and operation guideline or customer relationships;

 
1.10
To make distribution of bonus and dividend in whatever form.

 
2.
Business Management and Personnel Arrangement

 
2.1
Party B and the shareholders of the Company hereby agree to accept the
time-to-time suggestions provided by Party A about the employment and dismissal
of the Company staff, daily business management and the financial management
system of the Company, and execute the suggestions strictly.

 
2.2
Party B and the shareholders of the Company herein agree that the shareholders
of the Company shall elect the directors designated by Party A, cause such
directors to elect the person designated by Party A as the chairman of the
board, and appoint the persons designated by Party A as the general manager,
chief finance auditor and other senior operating officers in compliance with the
procedures stipulated by relevant laws, regulations and Articles of Association
of the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
 
2.3
If the director(s) designated by Party A or senior management personnel leaves
Party A, whether voluntarily or dismissed by Party A, they shall also lose the
qualification to take any position in Party B. In this case, the shareholders of
the Company shall immediately dismiss them from the position they hold in Party
B, and immediately hire other personnel designated by Party A to hold the
position.

 
2.4
For the purpose of Article 2.3 hereof, the shareholders of the company shall
take all necessary internal and external procedures to complete the dismissal
and employment procedures in accordance with the laws, company constitutions and
the provisions of the Agreement.

 
2.5
When the shareholders of the Company herein sign this Agreement, the power of
attorney shall be signed additionally at the same time, according to which, the
shareholders of the Company shall irrevocably authorize the personnel designated
by Party A to exercise the shareholders’ rights on behalf of them, and exercise
full voting rights enjoyed by the shareholders in the name of the shareholders
in the board of shareholders of Party B. The shareholders further consent that
they shall change the designated authorized personnel in the aforesaid power of
attorney at any time in accordance with the request of Party A.

 
3.
Other Agreement

 
3.1
If any one of the agreements between Party A and Party B is terminated or
expired, Party A shall have the right to decide whether to terminate all the
agreements between Party A and Party B or not, including but not limited to the
Exclusive Management and Consulting Service Agreement, Business Cooperation
Agreement.

 
3.2
In view of Party A and Party B having established business relations by such
agreements as Exclusive Management and Consulting Service Agreement and Business
Cooperation Agreement, the daily business actions of Party B will bring
substantial effects to the abilities of Party A to make relevant payments. The
shareholders of the Company agree that they shall unconditionally pay or freely
transfer all the dividends and any other incomes or rights (if any) acquired
from Party B as the shareholders of Party B, and provide all the documents or
take all the actions needed to satisfy such payment and transfer in compliance
with the requirements of Party A.

 
3.3
Party A shall provide joint and several liabilities guarantee to the performance
of obligations by Party B under all the contracts signed by Party B in the valid
period of this Agreement. The shareholders of the Company agree to pledge all
their respective equity interests of Party B to Party A for counter-guarantee of
the performance of the above-mentioned guarantee and other relevant obligations
assumed by Party A. As for the issue of equity pledge, the shareholders of the
Company shall sign an Equity Pledge Agreement with Party A.

 
4.
Entire Agreement and Agreement Modification

 
4.1
The Agreement and all other mentioned or expressly included agreements and/or
documents herein form the entire agreement reached by all parties concerning to
the subject matters of the Agreement, and which shall replace all previous
verbal and written agreements, contracts, understandings and communications
concerning the subject matters of the Agreement by all parties.

 
4.2
Any modification of the Agreement may only come into effect after signing
written agreement by all parties.  The modification agreement and supplement
agreement signed by the parties is part of the Agreement, which shall have the
same legal effect as the Agreement.

 
5.
Governing Laws
 
The signing, validity, fulfillment and interpretation, and settlement of
disputes is governed and interpreted by the laws of the People’s Republic of
China.

 
6.
Settlement of Disputes

 
6.1
When disputes occur in the interpretation and fulfillment of the articles under
the Agreement, both parties shall try to resolve the disputes through kindly
negotiation. For any dispute cannot be settled through consultation, either
party may submit the dispute to China International Economic and Trade
Arbitration Committee (CIETAC) for arbitration in accordance with the
then-current arbitration rules of the Committee in effect.  The place of
arbitration is in Beijing, and the language of arbitration is Chinese. The
arbitration decision is final decision with binding on both parties.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.2
Except for the matters with disputes, both parties shall continue to fulfill the
obligations of their own in the principle of good faith in accordance with the
provisions of the Contract.

 
7.
Notice
 
The notice of rights and obligation sent by the parties should be made in
writing, and with special delivery, registered mail, postage prepaid mail,
approved courier services or facsimile form sent to relevant part or the address
needs other notice.

 
8.
Entry into Force, Term of Agreement and Others

 
8.1
Party A’s written consent, suggestions, designation and other decisions that
have important affection on the daily operation of Party B involved in the
Agreement shall be made by the board of directors of Party A.

 
8.2
The Agreement is signed on the agreement date indicated at the beginning of the
Agreement and comes into effect thereof. The valid period of this Agreement is
10 years from the effective date, unless Party A terminates this Agreement in
advance. If Party A request to extent this Agreement prior to the expiration
date of this Agreement, all the parties shall extend the period of this
Agreement in compliance with the request of Party A, and further sign a business
operation agreement or continue to perform this Agreement in compliance with the
request of Party A.

 
8.3
In the validity term of the Agreement, Party B and the shareholders of the
company shall not terminate the Agreement. Party A shall have the right to
terminate the Agreement at any time after notifying in writing Party B and the
company shareholders 30 days in advance.

 
8.4
Both parties herein confirm that the Agreement is a fair, reasonable agreement
reached by both parties on the basis of equality and mutually benefit. If any
term or provision of the Agreement are regarded as invalid or cannot be enforced
because of the applicable laws, the term shall be regarded as being eliminated
from the Agreement and invalid but the other terms of the Agreement remain
valid, and the term shall be regarded as not being included at the very start.
Either party shall replace the term being regarded as eliminated with new legal
valid term accepted by both parties through negotiation.

 
8.5
Either party that fails to exercise any right, power or privilege hereunder
shall not be treated as abstaining it.  The individual exercise or partial
exercise of any right, power or privilege shall not exclude the exercise of any
other right, power or privilege.

 
8.6
The shareholders of the company hereby commit, no matter how the percentage of
equities of Party B held by the shareholders of the Company changes, the
stipulations of the Agreement shall have binding force on the shareholders of
the Company, and shall be applicable to all the equities of Party B held by the
shareholders of the company.

 
In witness whereof, both parties hereby render their authorized representatives
to sign the Agreement on the date stated at the beginning of the Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(This is only for signature of Business Cooperation Agreement, with no text)
 
Party A:
(Seal)
Legal representative or authorized representative:/s/ Authorized
Person                 
                         (         )
 
 
Party B:
(Seal)
Legal representative or authorized representative:/s/ Authorized
Person                 
                       (         )
 
 
Party C: Tian Wenjun
 
/s/ Tian Wenjun                        
 
 
 
Party D: Hao Jianming
 
/s/ Hao Jianming                      
 
 
 
Party E: Yang Jianhui
 
/s/ Yang Jianhui                      
 
 
 
Party F: Zhou Jianbin
 
/s/ Zhou Jianbin                      
 
 
 
Party G: Ren Li
 
/s/ Ren Li                                     
 
 
 
Party H: Ren Yongqing
 
/s/ Ren Yongqing                     
 
 
 
Party I: Zhang Junde
 
/s/ Zhang Junde                        
 
 
 
Party J: Wang Tao
 
/s/ Wang Tao                            
 
 
 5

--------------------------------------------------------------------------------